United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Administratrix of the Estate of L.W.,
Appellant
and
DEPARTMENT OF THE NAVY, BASE
MOTOR TRANSPORT, Camp Lejeune, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
George L. Collins, for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1266
Issued: September 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 20, 2019 appellant, through her representative, filed a timely appeal from a
January 9, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case
ISSUES
The issues are: (1) whether OWCP properly determined that the employee received an
overpayment of compensation in the amount of $29,130.86 for the period April 2, 1983 through
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; 18 U.S.C. § 292. Demands for payment of fees to a representative, prior
to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

April 29, 2017, for which he was without fault, because life insurance premiums had not been
deducted from his FECA compensation; and (2) whether OWCP properly denied waiver of
recovery of the overpayment.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
OWCP accepted that on May 19, 1981 the employee, then a 31-year-old automobile
mechanic, sustained a lumbosacral strain and herniated disc at L4-5 when he changed the
transmission in a bus while in the performance of duty. It paid him wage-loss compensation for
disability and medical benefits.
In a telephone of call memorandum (CA-110) dated May 30, 2018, the employee’s sister
informed OWCP that the employee passed away on March 8, 2018.
In an August 27, 2018 letter, entitled “life insurance adjustment request,” received on that
day, the Office of Personal Management (OPM) requested that OWCP refer to an attached OPM
document and make an adjustment, if necessary. In the attached document, OPM advised that the
employee was insured under the Federal Employees’ Group Life Insurance (FEGLI) plan. It noted
that he was enrolled in post-retirement basic life insurance (PRBLI) with no reduction, effective
April 2, 1983, and optional life insurance (OLI) based on coverage for code N1 with the family
option. OPM further indicated that the employee’s adjusted annual salary on which life insurance
deductions were based was $22,755.20.
In a preliminary determination notice dated October 23, 2018, OWCP informed the
employee’s estate that the employee had received an overpayment of compensation in the amount
of $29,131.13 because PRBLI and OLI premiums either had been improperly deducted or had not
been deducted from his FECA compensation payments for the period April 2, 1983 through
April 29, 2017. It explained that it had deducted insurance premiums for a lower annual base
salary than that provided by OPM and deducted for Code N1 for the period October 7, 2001
through October 7, 2004 only. OWCP found that the employee was without fault in the creation
of the overpayment because he was not aware, nor could he have been reasonably aware that it
had paid compensation incorrectly. It requested that the employee’s estate complete an
overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documents. Additionally, OWCP informed it that, within 30 days of the date of the letter, it could
request a telephone conference, a final decision based on the written evidence, or a prerecoupment
hearing.
In an overpayment worksheet dated October 23, 2018, OWCP noted that no deductions
were made for PRBLI for the period January 1, 1990 to October 6, 2001 and OLI for the period
April 2, 1983 to October 6, 2001. The correct deductions for this period totaled $10,196.47.
OWCP noted that no deductions were made for the period October 7, 2001 to October 7, 2004 for
PRBLI and OLI. The correct deductions for this period totaled $2,038.23. OWCP indicated that
3

Docket No. 02-1831 (issued January 23, 2003).

2

no deductions were made for PRBLI and OLI for the period October 8, 2007 to April 29, 2017.
The correct deductions for this period totaled $16,896.43. OWCP added $10,196.47, $2,038.23,
and $16,896.43 to calculate a $29,131.13 overpayment.4 Computer printouts revealed that no
deductions had been made for PRBLI and OLI premiums during the period April 2, 1983 through
April 29, 2017.
In a November 6, 2018 overpayment action request form, appellant, as administratrix of
the employee’s estate, requested that OWCP make a decision based on a review of the written
record. She also requested a waiver of recovery of the overpayment. Appellant contended that
the deceased employee had no reason to believe that he was being overpaid by the amount
determined by OWCP. She further contended that there was no evidence to show that he had
actual knowledge of the inadequate deductions made for his PRBLI and OLI premiums. In an
accompanying Form OWCP-20, appellant reported that the employee had no monthly income or
expenses, and no funds.
By decision dated January 9, 2019, OWCP finalized its preliminary overpayment
determination finding that the employee had received an overpayment of compensation, for which
he was not at fault, in the amount of $29,130.86 for the period April 2, 1983 through
April 29, 2017. It denied waiver of recovery of the overpayment as no financial information
establishing his income or expenses was submitted. OWCP directed repayment of the
overpayment in full.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of duty.5 When an
overpayment has been made to an individual because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which the individual is entitled.6
Under the FEGLI Program, most civilian employees of the Federal Government are eligible
to participate in BLI and one or more of the options.7 The coverage for BLI is effective unless

4

On the cover of its October 23, 2018 preliminary notice, OWCP indicated that the amount of the overpayment
was $26,005.36. However, in its calculations and conclusion, discussed infra, it noted that the overpayment amount
was $29,131.13. The Board notes that OWCP’s calculation of this overpayment contained a mathematical error.
Adding the overpayment amounts for no deductions for PRBLI from October 8, 2004 to April 29, 2017 yields an
amount of $8,119.67 rather than $8,119.94 as found by OWCP. Adding $8,119.67 with the overpayment amounts of
$8,776.49 for OLI deductions not made from October 8, 2004 to April 29, 2017 yields an overpayment amount of
$16,896.16 rather than $16,896.43 as found by OWCP. Adding the overpayment amount of $16,896.16 with the
amount of $10,196.47 for PRBLI and OLI not deducted from October 7, 2001 to October 7, 2004 and $2,038.23 for
PRBLI and OLI not deducted from October 7, 2001 to October 7, 2004 yields an overpayment of $29,130.86. The
Board deems this error harmless and will modify the amount of the overpayment to $29,130.86. See G.T., Docket No.
15-1314 (issued September 9, 2016).
5

5 U.S.C. § 8102(a).

6

Id. at § 8129(a).

7

Id. at § 8702(a).

3

waived,8 and premiums for BLI and OLI coverage are withheld from the employee’s pay.9 Upon
retirement or upon separation from the employing establishment or being placed on the FECA
periodic compensation rolls, an employee may choose to continue BLI and OLI coverage, in which
case the schedule of deductions made will be used to withhold premiums from his or her annuity
or compensation payments.10 BLI coverage shall be continued without cost to an employee who
retired or began receiving compensation on or before December 31, 1989.11 However, the
employee is responsible for payment of premiums for OLI coverage which is accomplished by
authorizing withholdings from his or her compensation.12
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided: an eligible employee had the option of choosing no life insurance;
Option A -- basic coverage (at no additional cost) subject to continuous withholdings from
compensation payments that would be reduced by two percent a month after age 65 with a
maximum reduction of 75 percent; Option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by one percent a
month after age 65 with a maximum reduction of 50 percent; or Option C -- basic coverage subject
to continuous withholdings from compensation payments with no reductions after age 65 (at a
greater premium).13
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, he or she filed an election or waiver that remains in effect.14 Any employee who
does not file a Life Insurance Election with his or her employing office, in a manner designated by
OPM, specifically electing any type of optional insurance, is considered to have waived it and does
not have that type of optional insurance.15

8

Id. at § 8702(b).

9

Id. at § 8707.

10

Id. at § 8706.

11

Id. at § 8707(b)(2).

12

Id. at § 8706(b)(3)(B); B.B., Docket No. 17-1733 (issued March 26, 2018); S.B., Docket No. 16-1795 (issued
March 2, 2017).
13
See C.A., Docket No. 18-1284 (issued April 15, 2019); James J. Conway, Docket No. 04-2047 (issued
May 20, 2005).
14

20 C.F.R. § 870.504(a)(1).

15

Id. at § 870.504(b).

4

When an underwithholding of life insurance premiums occurs, the entire amount is deemed
an overpayment of compensation because OWCP must pay the full premium to OPM upon
discovery of the error.16
OWCP procedures for recovery from a deceased debtor’s estate provides that, if the
claimant recently passed away, it should take prompt action because creditors who have not
properly asserted a claim before the estate is closed are generally precluded from any recovery.17
Thus, it should refer the debt to FMS for offset of the deceased claimant’s last Federal tax refund
under the Treasury’s Offset Program (TOP).18 OWCP has a special profile with FMS under TOP
for the collection of these specific estate debts. The CE should follow the referral procedures set
forth in PM 6.500.15(e), including sending the complete referral package to the National Office
for final review and forwarding to the FMS.19
ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly determined that the employee received an
overpayment of compensation in the amount of $29,130.86 for the period April 2, 1983 through
April 29, 2017, for which he was without fault.
OWCP found that an overpayment of compensation in the amount of $29,130.86 was
created because it failed to deduct PRBLI and OLI premiums from the employee’s wage-loss
compensation for the period April 2, 1983 through April 29, 2017. It reviewed the fiscal record
and determined that the employee had elected PRBLI and OLI and it explained that premiums had
not been deducted for the appropriate period. The record includes OPM’s August 27, 2018 letter
notifying OWCP that the employee had elected PRBLI and OLI. The record also includes
computer printouts showing that proper life insurance premium deductions were not made between
April 2, 1983 and April 29, 2017.
The Board finds, however, that OWCP failed to adequately support its determination that
the employee, now deceased, received a $29,130.86 overpayment due to its failure to properly
deduct premiums for PRBLI and OLI. While the record includes communications from OPM
regarding the employee’s PRBLI and OLI coverage, the record does not contain evidence that the
employee affirmatively signed a document electing PRBLI or OLI coverage. The record does not
contain a signed election form showing which coverage he actually selected or if he actually
selected coverage. The Board has previously found that OWCP must document whether and when
a claimant elected life insurance coverage after separation from federal service or retirement in

16

5 U.S.C. § 8707(d); I.J., Docket No. 19-1672 (issued March 10, 2020); D.H., Docket No. 19-0384 (issued
August 12, 2019).
17
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Debt Liquidation, Chapter 6.500.15
(September 2018).
18

31 C.F.R. § 285.2.

19

Supra note 17 at Chapter 6.500.15(e).

5

order to establish the fact of overpayment of compensation.20 As OWCP has not factually
established the employee’s election of PRBLI and OLI on the relevant dates, it has not met its
burden of proof to establish that a $29,130.86 overpayment was created between April 2, 1983 and
April 29, 2017, as alleged.21
The Board therefore finds that OWCP has not met its burden of proof to establish that an
overpayment of compensation occurred.22
CONCLUSION
The Board finds that OWCP improperly determined that the employee received an
overpayment of compensation in the amount of $29,130.86 for the period April 2, 1983 through
April 29, 2017.23
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2019 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 25, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

J.P., Docket No. 18-1194 (issued April 28, 2020); P.K., Docket No. 18-0913 (issued March 5, 2020); C.P.,
Docket No. 19-0317 (issued July 1, 2019); R.F., Docket No. 18-0739 (issued January 2, 2019); D.T., Docket No.
17-0901 (issued January 29, 2018).
21

J.P., id.; R.F., id.

22

Id.

23

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

6

